Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 12/21/2021 has been entered. Claims 1-7, 9-18 and 25-27 are still pending in this Office action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 10, in line 1, “The method of claim 8” has been changed to -- The method of claim 7 --.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 12/21/2021, with respect to claims 25-27 have been fully considered and are persuasive. The rejection of claims 25-27 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “inserting a third data sequence into the second data sequence to obtain a fourth data sequence; wherein each of data, except for a first one and a last one in the fourth data sequence, of the third data sequence in the fourth data sequence, satisfies that power of the each datum is equal to average power of two data adjacent to the each datum, and a phase of the each datum is within an angle between the two data adjacent to the each datum”.

Regarding claim 13, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “modulating a data sequence [b(i)] to obtain a data sequence [s(k)]; wherein [s(k)] has the following characteristics as set forth in the application claim”.

Regarding claim 25, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a data modulation apparatus, comprising a processor and a memory, wherein the memory stores a computer program executable by the processor, and the computer program comprises as set forth in the application claim”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631